Citation Nr: 0012503	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-12 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,535.  


REPRESENTATION

Appellant represented by:	Leighton R. Burns, Attorney at 
Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  This appeal comes to the Board of Veterans' 
Appeals (Board) from September 1994 and November 1994 
decisions of the RO's Committee on Waivers and Compromises 
which denied the veteran's request for waiver of recovery of 
an overpayment of improved pension benefits in the amount of 
$5,883.  

The veteran was scheduled to appear and testify at the RO 
before a Member of the Board in April 1997 and August 1997, 
but he failed to appear for both hearings.  In October 1997, 
the Board remanded the case to the RO for additional 
development of the evidence.  As a result of an audit 
conducted in November 1997, the RO reduced the amount of the 
overpayment from $5,883 to $5,535.  In October 1998, the 
Board again remanded the case to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was awarded improved pension benefits 
effective from December 1986, based on Social Security 
income; in annual letters from January 1987 to February 1993 
(except for 1989), the RO notified the veteran that his 
pension benefits were based on countable annual income and 
that it was his duty to inform the VA of any income changes.  

3.  In Improved Pension Eligibility Verification Reports 
(EVRs) submitted in February 1990, February 1991, February 
1992, and February 1994, the veteran reported that his income 
was derived from Social Security and interest income.  

4.  By letter in February 1994, the RO notified the veteran 
that it reduced his pension benefits effective February 1, 
1990, on the basis of his certifications of previously 
unreported unearned income during 1990; the action resulted 
in the creation of an overpayment.

5.  By letter in July 1994, the RO notified the veteran that 
it terminated his pension benefits effective February 1, 
1993, on the basis of income information furnished on an EVR 
and an Internal Revenue Service form he submitted showing 
miscellaneous income for 1993; the action resulted in the 
creation of an overpayment.

6.  In a September 1994 decision, the RO's Committee on 
Waivers denied the veteran's request for waiver of recovery 
of an overpayment of improved pension benefits in the amount 
of $5,033.

7.  By letter in October 1994, the RO notified the veteran 
that it adjusted his pension award, effective February 1, 
1991, on the basis of information regarding additional 
unreported earned and unearned income; the adjustment 
increased the amount of the overpayment by $850.  

8.  In a November 1994 decision, the RO's Committee on 
Waivers denied a waiver of recovery of an overpayment of 
improved pension benefits in the amount of $5,883.  

9.  In November 1997, the RO conducted an audit of the 
veteran's account, amending the amount of the overpayment to 
$5,535; for the period of February 1, 1990 through March 
1994, the veteran was paid $14,551 in improved pension 
benefits when he was due $9,016, thus creating a $5,535 
overpayment.

10.  The veteran was solely at fault in the creation of the 
overpayment of pension benefits by virtue of his failure to 
report the entire amount of his income in a timely manner to 
the VA; the veteran's mental health has been reported as a 
mitigating factor; fault on the part of the VA has not been 
shown.  

11.  Recovery of the overpayment of improved pension benefits 
would not deprive the veteran of the ability to provide for 
life's basic necessities; failure to repay the debt would 
result in unfair gain to the veteran.  

12.  Recovery of the overpayment would not defeat the purpose 
of the benefit as the veteran is not entitled to monthly 
payments of improved pension.  

13.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the amount of $5,535 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The overpayment in this case was created as a result of the 
fact that the veteran was paid improved pension benefits on 
the basis that his countable income did not exceed the 
maximum annual limit when, in fact, the veteran's income was 
greater than what the RO had been led to believe.  The RO's 
Committee on Waivers and Compromises in September 1994 and 
November 1994 denied the veteran's request for waiver of 
recovery of the overpayment, which was calculated after the 
RO discovered additional earned and unearned income of the 
veteran.  

A review of the record shows that by letter in January 1987 
the veteran was awarded improved pension benefits, effective 
from December 1986.  The award letter informed him that his 
pension was based on countable annual income from Social 
Security benefits.  The letter indicated the following 
instructions:  

Your rate of VA pension is directly 
related to your family income.  Your rate 
of pension must be reduced whenever you 
receive income from another source.  
Therefore, you must notify us immediately 
if you or any of your dependents have 
received any income other than that shown 
above or if you or your dependents 
receive any additional income in the 
future . . . Failure to inform the VA 
promptly of income . . . changes will 
result in creation of an overpayment in 
your account.   

Attached to the award letter, as well as to an amended award 
letter in February 1988, was VA Form 21-8768, which notified 
him to immediately report any change in income.  

In an Improved Pension Eligibility Verification Report (EVR) 
submitted in February 1990, the veteran reported that his 
income was derived from Social Security ($402.90) and from 
interest income ($90.23).  He also reported a net worth of 
$1,590.51 from a bank account and $1,065.69 in unreimbursed 
medical expenses.  

In an April 1990 letter, the RO notified the veteran of 
amendments to his pension award.  The RO stated that his rate 
of VA pension was directly related to his family's income and 
that he must furnish immediate notification if there were any 
changes in income, in order to avoid the creation of an 
overpayment in his account.  Enclosed with this letter was VA 
Form 21-8768, again reminding him to promptly report income 
changes.  

In a February 1991 EVR, the veteran reported that his sole 
source of income was Social Security ($424.90).  He also 
reported a net worth of $1,950 from a bank account.  

In a March 1991 letter, the RO notified the veteran of 
amendments to his pension award.  The RO stated that his rate 
of VA pension was directly related to his family's income and 
that he must furnish immediate notification if there were any 
changes in income, in order to avoid the creation of an 
overpayment in his account.  Enclosed with this letter was VA 
Form 21-8768, again reminding him to promptly report income 
changes.  

In an EVR submitted in February 1992, the veteran reported 
that his income was derived from Social Security ($439.80) 
and from interest income ($89.34).  He also reported a net 
worth of $2,971 from a bank account and $859.99 in 
unreimbursed medical expenses.  

In letters in February 1992 and February 1993, the RO 
notified the veteran of amendments to his pension award.  The 
RO stated that his rate of VA pension was directly related to 
his family's income and that he must furnish immediate 
notification if there were any changes in income, in order to 
avoid the creation of an overpayment in his account.  
Enclosed with these letters was VA Form 21-8768, again 
reminding him to promptly report income changes.  

In a September 1993 letter, the RO proposed to reduce the 
veteran's pension benefits, effective February 1, 1990, based 
on his verification of receipt of $821 in unearned income 
during 1990.  In an October 1993 letter, the veteran 
responded that during the reporting period at issue he was 
suffering from forgetfulness, dizziness, and periods of 
incoherence as the result of a subdural hematoma.  He stated 
that he also did not realize that the interest figures were 
considered income for VA purposes.  Consequently, he desired 
to amend his interest income reporting and furnished 
financial statements showing his interest income for 1990 
($793.37), 1991 ($1,167.78), and 1992 ($806.82).  

In a February 1994 letter, the RO notified the veteran that 
it reduced his pension benefits effective February 1, 1990, 
on the basis of his certifications of previously unreported 
unearned income during 1990 and his verifications of unearned 
income in 1991 and 1992; the action resulted in the creation 
of an overpayment.  

In an EVR submitted in February 1994, the veteran reported 
that his income was derived from Social Security ($465) and 
from interest income ($619.19).  He also reported a net worth 
of $619.19 from a bank account and $1,916.88 in unreimbursed 
medical expenses (of which some itemized expenses did not 
contain a date upon which they were paid).  With the EVR, the 
veteran submitted a copy of Internal Revenue Service (IRS) 
Form 1099, showing $3,010 in miscellaneous income in 1993.  

In a July 1994 letter, the RO notified the veteran that it 
terminated his pension benefits effective February 1, 1993, 
on the basis of income information furnished on an EVR and an 
IRS form; the action resulted in the creation of an 
overpayment.

In a subsequent July 1994 letter, the RO proposed to reduce 
the veteran's pension benefits, effective February 1, 1991, 
on the basis of his certifications of previously unreported 
earned (wages) and unearned (interest) income during 1991 and 
1992.  

In a July 1994 letter, the veteran requested a waiver of 
recovery of a $5,033 overpayment of pension benefits.  He 
indicated that repayment of the debt would result in extreme 
financial hardship.  He argued that the pension benefits he 
received were utilized for actual living expenses and that a 
waiver of recovery of the debt would not result in his unjust 
enrichment.  He explained that in 1988 he sustained a serious 
head injury (concussion with subdural hematoma) which left 
him forgetful, dizzy, and periodically incoherent.  He 
claimed that his failure to report the income may have 
resulted in part from his mental disability.  He asserted 
that, his mental disability notwithstanding, he did not deem 
interest income from a bank as income for VA purposes, and 
believed that the VA's only concern was with earned income.  
In sum, he contended that his failure to report income 
stemmed from his mental state and perhaps also his lack of 
understanding of what constituted income for reporting 
purposes.  In August 1994, the veteran submitted a financial 
status report which reflected that his monthly income 
exceeded his monthly expenses and that his assets of cash in 
the bank consisted of $32,482.  

In a September 1994 decision, the RO's Committee on Waivers 
denied the veteran's request for waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$5,033.  In its determination, the RO stated that part of the 
veteran's net worth of over $32,000 should be used to repay 
his debt and to help provide for his daily living 
necessities.  

In an October 1994 letter, the RO notified the veteran of a 
reduction in his pension award, effective February 1, 1991, 
as proposed in the July 1994 letter; the adjustment increased 
the amount of the overpayment by $850.  

In an October 1994 statement, the veteran indicated his 
disagreement with the RO decision, stating that he received 
$25,000 as the result of a settlement for a head injury in 
1988.  He argued that the VA was attempting to take advantage 
of his disability and extract from his settlement that which 
was to compensate him for bodily damage and was never 
intended to be utilized for his livelihood and daily needs.  
He enclosed medical records and an October 1994 statement 
from his doctor indicating that he was treated for a 
bilateral subdural hematoma secondary to an accident in 1988 
and that he had intermittent dizziness with quick motion.   

In a November 1994 decision, the RO's Committee on Waivers 
denied a waiver of recovery of an overpayment of improved 
pension benefits in the amount of $5,883.  

In his February 1995 substantive appeal, the veteran asserted 
that there was a significant misunderstanding about the 
source of funds from which he would be required to reimburse 
the government.  He explained that a personal injury 
settlement in the amount of $25,000 was intended to 
compensate him for bodily injury and was not designed or 
intended to be used to reimburse the VA.  He argued that 
collection of the overpayment could seriously impair his 
ability to cover future living expenses, because his current 
income approximated his living expenses, and that he 
anticipated using the settlement funds and resulting interest 
to cover any increase in future living expenses.  

In an August 1997 letter, the veteran's representative argued 
that the veteran was unaware that the interest drawn from the 
settlement of his head injury was considered income to be 
reported to the VA and that he considered the settlement and 
all of the interest earned thereon as compensation for the 
head injury and nothing more. 

In a November 1997 letter to the veteran, the RO furnished 
the veteran with an audit of his account, which showed a 
reduction in the amount of the overpayment to $5,535.  The 
audit reflects that for the period of February 1, 1990 
through March 1994, the veteran was paid $14,551 in improved 
pension benefits when he was due $9,016.  In a January 1998 
letter, the RO provided the veteran with the types and 
amounts of income it counted and the amounts of medical 
expenses allowed for the overpayment period in issue.  

II.  Analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Board must next determine whether the debt was properly 
created.  Improved pension is a benefit payable by VA to 
veterans of a period of war because of disability.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a); 
38 C.F.R. §§ 3.3(a)(3) (1999).  The maximum annual rate is 
periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).  The maximum annual rate of improved pension for a 
veteran was $6,767 effective in December 1989, $7,133 
effective in December 1990, $7,397 effective in December 
1991, $7,619 effective in December 1992, and $7,818 effective 
in December 1993.  Payments of any kind from any source shall 
be counted as income during the 12-month annualization period 
in which received unless specifically excluded.  38 C.F.R. 
§ 3.271(a).  

A review of the record shows that the veteran was paid 
improved pension benefits on the basis of Social Security and 
interest income, when in fact he received additional earned 
and unearned income beginning in 1990 which had not been 
reported.  The veteran does not contest, and indeed he has 
confirmed, the receipt of the additional unearned and earned 
income from 1990 to 1993.  On the basis of the verifications 
of the additional income that the veteran had previously 
failed to report, the RO reduced his pension effective 
February 1, 1990 and terminated his pension from February 1, 
1993 (because his countable annual income exceeded the 
maximum limit of $7,619), which is in accordance with the 
provisions of 38 C.F.R. § 3.660.  These actions created an 
overpayment of $5,535.  That is, for the period of February 
1, 1990 through March 1994, the veteran was paid $14,551 in 
improved pension benefits when he was due $9,016.  The Board 
concludes the overpayment of pension benefits was properly 
created.  

Pursuant to 38 U.S.C.A. § 5302(c) and 38 C.F.R. § 1.965(b), a 
finding of fraud, misrepresentation or bad faith precludes a 
grant of a waiver of recovery of the overpayment.  The RO's 
Committee on Waivers in its September 1994 and November 1994 
decisions determined that waiver of recovery of an 
overpayment of improved pension benefits was not precluded by 
a finding of fraud, misrepresentation, or bad faith.  In view 
of the arguments advanced concerning the lack of fraudulent 
intent, that determination will not be disturbed and the 
Board's decision will be limited to the determination of 
whether or not waiver of recovery of the overpayment of 
improved pension benefits is warranted on the basis of equity 
and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 
1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements in 38 C.F.R. § 1.965(a), which are not 
intended to be all inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  

Based on a review of the entire record, the Board concludes 
that the veteran was solely at fault in the creation of the 
debt because he failed to report in a timely manner the 
entire amount of his income, specifically the unearned income 
from interest-bearing bank accounts beginning in 1990 and 
earned income from wages from 1991.  The record shows that 
the veteran was awarded improved pension benefits effective 
from December 1986.  He was informed by the RO at the time 
his pension was awarded in January 1987 that such award was 
based on countable annual income and that he must immediately 
report any changes in sources and amounts of income.  The RO 
made no exceptions, such as receipt of compensation for 
bodily injury and the interest accruing thereon.  The veteran 
was reminded again in annual letters from February 1988 to 
February 1993 (except in 1989) to promptly report income 
changes.  Despite the reminders of his duty to report, the 
veteran failed to inform the RO of the total amount of his 
income in EVRs received in February 1990, February 1991, 
February 1992, and February 1994.  It was not until after the 
RO discovered the additional earned and unearned income, and 
the veteran confirmed receipt of such, that the full extent 
of the veteran's income for 1990 to 1994 was made known.  

The veteran's explanation for withholding income information 
when requested on the annual EVRs stems from his mental state 
and from his lack of understanding of what constituted 
countable income for VA purposes.  He claimed that a head 
injury in 1988 left him forgetful, dizzy, and periodically 
incoherent.  He also believed that the VA's only concern was 
with earned income, and thus he did not deem interest income 
as countable income for VA purposes.  The record shows that 
the veteran suffered a head injury in 1988 and had some 
neurological residuals.  Despite this, he has managed to 
provide complete responses to the very specific income 
questions on each annual EVR, and most of the pertinent EVRs 
reflect that he reported at least some amount of interest 
income.  Also, he has never articulated a need for assistance 
in accurately reporting the required income information.  The 
EVRs were very clear in requesting income information and the 
failure to provide that information constitutes significant 
and primary fault on the part of the veteran.  Consequently, 
the Board finds that the veteran was at fault for the 
creation of the overpayment because he failed to report his 
income after he had been advised of the reporting 
requirements and rights to continued pension payments.  
Nevertheless, although there is no medical evidence in the 
record to show that the veteran was actually incapable of 
comprehending and complying with the instructions regarding 
his rights to receive pension benefits, because his head 
injury residuals were apparently insignificant (i.e., 
intermittent dizziness with quick motion), the Board will 
concede that his mental status may very well be a mitigating 
factor in the degree of fault attributable to the veteran.  

As to whether there was any fault on the part of VA which 
could be used to offset the veteran's fault, there is no 
indication of any fault on the part of VA.  Upon learning of 
the income changes, VA took prompt action to reduce and 
terminate the veteran's pension benefits.  It is clear that 
the veteran's actions, or lack of action, caused the 
overpayment without any fault on the part of VA to offset his 
fault.  

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the veteran.  
Information concerning the veteran's assets, income, and 
expenses was submitted in a financial status report in 
February 1998.  He reported a monthly net income of $661 from 
Social Security ($461) and salary ($200).  The veteran 
related total monthly expenses of $715, including $80 for 
rent or mortgage, $100 for food, $125 for utilities and heat, 
$34 cable, $85 for car expenses, $45 for telephone, $46 for 
Medicare, $50 for drugs, $100 for Blue Cross, and $50 for 
miscellaneous living expenses.  He listed assets of $24,577 
cash in the bank, $35 cash on hand, an automobile, and 
musical instruments valued at $2,500.  He listed no debts.  
His monthly expenses exceeded his monthly net income by $54.  

Based on the income and expense information of record, it is 
concluded that the veteran has not demonstrated that recovery 
of the debt would render him unable to provide for life's 
basic necessities.  The financial status report shows a $54 a 
month deficit.  However, he has reported substantial funds in 
cash in the bank that would be more than sufficient to repay 
the debt.  The veteran reported these assets in the bank in 
February 1998, but they should still be largely available and 
not depleted if he withdrew only $54 a month to cover his 
reported deficit.  On his report, the veteran indicated that 
his cash in the bank was the remaining funds received in a 
personal injury settlement in 1988, which had been depleted 
from $32,482 since 1994.  Thus, based on a depletion rate of 
less than $2,000 a year, the veteran's assets in the bank 
would still be substantial at present.  In view of such 
assets, it has not been shown that financial hardship would 
result upon recovery of the overpayment.  

The veteran strongly argued against consideration of his 
substantial bank assets as a fund from which to repay his VA 
debt.  He maintained that his bank account was from a 
personal injury settlement which was intended to compensate 
him for bodily injury and was not for provision of daily 
living necessities.  (Nevertheless, the veteran indicated in 
his substantive appeal that he anticipated using the 
settlement funds and resulting interest to cover any increase 
in future living expenses.)  In this case, the question to be 
answered is whether recovery of the VA debt would deprive the 
veteran of basic necessities, not whether he has sufficient 
funds specifically earmarked for basic necessities.  The 
source of his bank assets is not relevant to the question at 
hand.  The important consideration at hand is that the 
veteran has sufficient funds with which to repay the VA debt 
and to provide for basic necessities.  

Another factor to be considered is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the purpose would not be 
defeated as the veteran is no longer entitled to improved 
pension benefits due to excessive income.  

The Board also finds that failure to make restitution would 
result in unfair gain to the veteran because he received 
monetary benefits to which he had no legal entitlement.  VA 
made erroneous payments of benefits based on incorrect income 
information provided by the veteran, which he in turn failed 
to rectify, and he, in turn, benefited.  To allow him to 
profit by retaining money erroneously paid as a 
result of his own fault under these circumstances clearly 
constitutes unjust enrichment.  

The Board must consider whether reliance on benefits resulted 
in relinquishment of a valuable right or the incurrence of a 
legal obligation.  The veteran has not contended, nor does 
the evidence show, that he had relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  

In sum, the Board concludes that the facts of this case, when 
weighed against the various elements to be considered, do not 
demonstrate that recovery of the overpayment of benefits was 
against equity and good conscience.  The veteran is solely at 
fault in the creation of the debt because he failed to report 
the total amount of his income to the RO in a timely manner, 
as requested.  While his fault is mitigated to an extent 
because of mental problems, the fact remains that all other 
elements in the equity and good conscience standards are 
against his claim.  To allow him to retain $5,535 when he has 
not shown his entitlement to such benefits would constitute 
unjust enrichment for him.  Recovery of the debt would not 
result in financial hardship for him.  Also, he is not 
entitled to pension benefits, so recovery of the overpayment 
would not defeat the purpose for which the benefits are 
intended.  Lastly, he has not relinquished a valuable right 
or incurred a legal obligation in reliance on his VA 
benefits.  In light of these factors, the Board finds that 
the Government's right to full restitution should not be 
moderated.  As the preponderance of the evidence favors the 
conclusion that waiver of recovery of the overpayment be 
denied, the doctrine of giving the benefit of the doubt to 
the veteran is not for application in this case.


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the amount of $5,535 is denied.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

